Exhibit 10.18.2

SECOND AMENDMENT

TO THE AMENDED AND RESTATED

STRATEGIC ALLIANCE AGREEMENT

BY AND BETWEEN

PENWEST PHARMACEUTICALS CO.

AND

ENDO PHARMACEUTICALS INC.

This Second Amendment (this “Amendment”) to the Amended and Restated Strategic
Alliance Agreement dated as of April 2, 2002, and as amended by the Amendment
Agreement dated January 7, 2007 (the “Agreement”) is entered into by and between
Penwest Pharmaceuticals Co. (“Penwest”) and Endo Pharmaceuticals Inc. (“Endo”),
effective as of July 14, 2008.

Endo and Penwest agree as follows:

1. Section 1.23 of the Definitions Exhibit to the Agreement is amended by
deleting Section 1.23 in its entirety and inserting the following new
Section 1.23 in its place:

1.23 “Formulated TIMERx Price” shall mean Penwest’s contract manufacturing cost
(or, if made internally, its variable costs plus directly allocable (a) fixed
and (b) manufacturing overhead costs relating to the manufacture or acquisition)
of the Formulated TIMERx to be provided to Endo or its Affiliates or
sublicensees hereunder, as shall be determined and adjusted no more often than
annually plus the costs directly relating to the quality control testing
referred to in Section 7.2 hereof plus the allocable indirect costs and fees
referred to in the last two sentences of this Section 1.23; provided, however,
that any amounts paid or payable by Penwest for third-party royalties (or for
materials acquisition costs to the extent attributable to third-party
intellectual properties and essentially equivalent to royalties) which are the
responsibility of Penwest under Sections 9.5.1 or 9.5.2 hereof shall not be
counted as part of the Formulated TIMERx Price. Costs and fees related to and
arising out of patent enforcement litigation ensuing from a third party
certifying against a Penwest Patent or a patent covering Penwest Product
Technology held by Penwest and listed in the FDA’s “Orange Book” may (to the
extent not reflected in the Certification Budget and the reconciliations under
Section 3.7 hereof) be included, at the option of Penwest and without prejudice
to its other rights, as part of the allocable indirect costs of the manufacture
or acquisition of any Formulated TIMERx provided for use in the Product; to the
extent that such costs and fees are not reimbursed by Endo to Penwest pursuant
to Section 11.7. If any patent applications are filed or prosecuted by Penwest
on Penwest Product Technology, as provided in Section 6.2 hereof, the reasonable
costs thereof, and of the maintenance of any patents

 

Second Amendment to the Amended and Restated Strategic Alliance Agreement
7/11/2009



--------------------------------------------------------------------------------

that issue therefrom, shall (to the extent not reflected in the Certification
Budget and the reconciliations under Section 3.7 hereof) be part of the
allocable indirect costs of the manufacture or acquisition of any Formulated
TIMERx provided for use in the Product that would be disclosed in whole or in
part in such patent or patent application.

2. Section 11.7 of the Agreement is amended by deleting Section 11.7 in its
entirety and inserting the following new Section 11.7 in its place:

Section 11.7 Patent Enforcement Litigation. Notwithstanding the foregoing, in
the event that the parties are notified of (1) the filing by a third party of an
abbreviated new drug application (“ANDA”) with the FDA (or the FDA’s acceptance
of an ANDA) relating to the Product or (2) a third party certifying against the
patents covering the Product that are listed in the FDA’s “Orange Book”, then
the parties shall cooperate fully with respect to any ensuing patent enforcement
litigation. The costs and fees incurred by or on behalf of Penwest relating to
or in connection with such matters shall be paid by Endo. Payments for such
costs and fees incurred on or after July 1, 2008 shall be made to Penwest or
directly to the thirty party to which such costs and fees are owed within thirty
(30) days after presentation of each invoice to Endo setting forth such costs
and fees.

3. Endo shall reimburse Penwest in a single lump sum of $469,567.00 in full
satisfaction of costs and fees incurred by or on behalf of Penwest through
April 30, 2008 in connection with the matters contemplated by Section 11.7 of
the Agreement, which amount shall be paid within ten (10) days of the date of
this Amendment. Endo shall reimburse Penwest for cost and fees incurred by or on
behalf of Penwest between May 1, 2008 and June 30, 2008 in connection with the
matters contemplated by Section 11.7 of the Agreement, which amount shall be
paid within 45 days of the presentation of each invoice to Endo.

4. All other terms and conditions of the Agreement as previously amended are
affirmed and remain in full force and effect. The parties agree that all
references in the Agreement to “this Agreement” shall deem to include the
provisions of this Amendment.

5. This Amendment shall be governed by, construed and enforced in accordance
with, the laws of the State of New York without regards to its conflict of laws
rules.

* * *

 

Second Amendment to the Amended and Restated Strategic Alliance Agreement
7/11/2009



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representatives.

 

Endo Pharmaceuticals Inc.     Penwest Pharmaceuticals Co. By:  

/s/ DANIEL J. CARBERY

    By:  

/s/ BENJAMIN L. PALLEIKO

Title:   Sr. Vice President, Operations     Title:  

 

Date:   July 16, 2008     Date:  

 

 

Second Amendment to the Amended and Restated Strategic Alliance Agreement
7/11/2009